DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/21/22 has been entered, wherein claims 1, 11 and 12 have been amended and claims 21 canceled. Claims 1-9 and 11-20 are pending.  In addition, Applicant has provided an amended title for the specification which is approved for entry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-8, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieger et al. (pub. no. 20200197807) in view of Agarwal et al. (pub. no. 20170246544) and Brunstetter et al. (pub. no. 20080119286).
Regarding claim 1, Tieger discloses a game screen display method, wherein a graphical user interface is rendered by executing a game application and the graphical user interface is used to display a game screen corresponding to a first game perspective which corresponds to a first virtual character, the game screen display method comprising:  determining a second virtual character according to a preset-selection operation triggered by a user (“A GUI (Graphical User Interface) displaying a dashboard comprising information of the top `n` ranking storylines in a game match, such as the first person shooter (FPS) game session involving Team Alpha and Team Beta. It should be appreciated that the ranking data is periodically generated by the storyline ranking module 130 and stored/updated in the database system 150. The engagement module 140 accesses the most recently updated ranking data from the database system 150 and displays on the dashboard. In some embodiments, the module 140 enables the spectator to choose any one of the `n` ranking storylines that he would like to view. The spectator's choice of the storyline is communicated to the camera intelligence module 135 that, as a result, broadcasts the chosen storyline to the spectator's device. A GUI to enable a spectator to filter the storylines. For example, in some embodiments, the spectator can choose to view video data pertaining to storylines involving only x, y and z players or storylines related to only a particular team”, [0098] & [0099]);

 when it is detected that the first virtual character is in a first specific state;  acquiring a second game perspective corresponding to the second virtual character, and displaying a game screen corresponding to the second game perspective in the graphical user interface (“A GUI to enable a spectator to request kill-cam replays during or after completion of a game match. As known to persons of ordinary skill in the art, in first person shooter (FPS) games, killcam refers to a virtual camera that reveals the way that a player was killed, displaying an instant replay of the player's own death through another player's eyes”, [0100]); 

and  displaying a control operation screen corresponding to the second virtual character in the graphical user interface, wherein operation instruction information of a preset control in the control operation screen corresponds to a virtual action of the second virtual character in the game screen (“A GUI that provides a spectator with a plurality of parameters to affect or control a positioning and/or viewing orientation of the virtual camera that records various storylines. In some embodiments, the plurality of parameters may include tilt and pan options of the virtual camera”, [0101]). 
Regarding claim 1, it is noted that Tieger does not disclose displaying a visual indication of the preset control that triggers the virtual action of the second virtual character.  Agarwal however, teaches displaying a visual indication of the preset control that triggers the virtual action of the second virtual character (“One exemplary implementation of the video game streaming technique described herein involves a system for spectating video gameplay over a computer network. This system includes a computing device that is used by a spectator, where this spectator computing device includes a display screen and a video game that is executable by the spectator computing device, and the video game includes a game engine. A request is received from the spectator to spectate a selected video gameplay recording, where this recording is of a player who was playing the video game. This spectation request is then forwarded over the network to a video gameplay repository. Recorded video gameplay information associated with the selected video gameplay recording is then received over the network from the video gameplay repository, where this gameplay information includes each of the high-level game commands that was input to the game engine as the player was playing the video game, and this gameplay information also includes inputs the player made to the video game to control it as they were playing it. The recorded video gameplay information is then replayed to the video game at the timing in which this gameplay information was originally recorded, where this replay includes replaying the high-level game commands to the game engine, and this replay generates a playback of the selected video gameplay recording. The playback of the selected video gameplay recording is then displayed on the display screen. Upon receiving a request from the spectator to view the inputs the player made to the video game to control it, these inputs are highlighted on the display screen during the playback of the selected video gameplay recording”, [0002]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way.  Here both Tieger and Agarwal are directed to video game spectating systems.  To include the watched player input display of Agarwal in the Tieger invention would be to use a known technique to improve a similar method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Tieger to include the watched player input display of Agarwal.  To do so would provide further information on the controls used to implement the fatal attack thereby catering to spectator preference and increasing the perceived entertainment value of the method.
In addition, it is noted that Agarwal fails to disclose that visual indication is represented by highlighting or movement of a joystick.   Brunstetter however, teaches a playback with a visual indication represented by highlighting or movement of a joystick (“Playback of the game data recorded by recording engine 300 may include the graphic display of game controller 610. This graphic display (610) may be representative of the aforementioned real-world manipulation of the physical, controller device as reflected in the aforementioned controller manipulation data. Layout on the display device 620 may be controlled by a particular network game title (104) and/or by the recording engine (300). The layout may include a game area 640 and a controller area 650. Other display areas may also be included on display 620 such as advertisement or sponsorship areas (not shown).

Game area 640 may include the game environment and various characters and/or objects being viewed during a playback operation. Content displayed in the game area 640 may be generally or identically representative of the actions and events seen by the participant that generated the game data being viewed during playback (i.e., the user who played the game).

Controller area 650 may include the graphic display of the game controller 610. Graphic display 610 provides a graphical view of the manipulation of the controller in the physical domain and that relates to the action and/or events being displayed concurrently in game area 640. In this way, the means by which to execute a particular maneuver that is not easily explained may be easily viewed and imitated.

Controller area 650 may also display text related to the graphic display of the game controller 610, an audio accompaniment reciting the text (e.g., a voice over), or various combinations of the same. The graphic display 610 illustrates the particular means in which the real-world controller was oriented (e.g., position) and/or manipulated (e.g., particular button presses) in the physical domain to result in the corresponding actions and/or events being displayed in game area 640. In some embodiments, the controller area 650 may also include a graphic representation of hands of a user actually manipulating the controller”, [0094] – [0097]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here Tieger, Agarwal and Brunstetter are directed to video game spectating systems. To include highlighting or movement of a joystick of Brunstetter as the visual indicator in the Tieger and Agarwal invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the visual indication of the Tieger and Agarwal invention to use the highlighting or movement of a joystick of Brunsetter. To do so would enable visual rather than textual recognition thereby increasing the intuitive nature of the display.
Regarding claim 2, Tieger discloses the second virtual character is a virtual character that satisfies a preset condition and is in a second specific state (“As known to persons of ordinary skill in the art, in first person shooter (FPS) games, killcam refers to a virtual camera that reveals the way that a player was killed, displaying an instant replay of the player's own death through another player's eyes”, [0100]).
Regarding claim 5, Tieger discloses invoking a perspective interface corresponding to the second virtual character, and acquiring the second game perspective based on the perspective interface (“A GUI that provides a spectator with a plurality of parameters to affect or control a positioning and/or viewing orientation of the virtual camera that records various storylines. In some embodiments, the plurality of parameters may include tilt and pan options of the virtual camera”, [0101]).
Regarding claim 6, Tieger discloses before determining the second virtual character according to the selection operation triggered by a user, the method further comprising:  acquiring character information of other virtual characters in the same queue as the first virtual character; generating a virtual character list based on the character information ([0098] & [0099]).
Regarding claim 7, Tieger discloses in response to the preset-selection operation acted on the virtual character list, determining a virtual character corresponding to the selection operation in the virtual character list as the second virtual character ([0098] & [0099]).
Regarding claim 8, Tieger discloses the character information includes a historical selecting number and/or a character name, wherein the generating the virtual character list based on the character information comprising:  generating the virtual character list based on order of the historical selecting number and/or order of a first letter included in the character name in alphabetical order ([0098] & [0099]).
Claim 11 is directed an article of manufacture that contains code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claims 12, 13 and 16-19 are directed to an apparatus that implements the methods of claims 1, 2 and 5-8 respectively and are rejected for the same reasons as claims 1, 2 and 5-8 respectively.
Claims 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieger et al. (pub. no. 20200197807) in view of Agarwal et al. (pub. no. 20170246544) and Brunstetter et al. (pub. no. 20080119286) as applied respectively to claims 1 and 12 above and further in view of Oates (pub. no. 20170006074).
Regarding claims 3 & 14, it is noted that Tieger does not explicitly disclose marking a character with identification.   Oates however, teaches marking a character with identification (“In some embodiments, broadcast content based at least in part on game metadata for the game being broadcast 634 may be overlaid, blended, or composited into the video stream content to be displayed in broadcast 634. This broadcast content may be referred to herein as overlay content. In some embodiments, overlay content may be added to the video stream by a spectating service 100 as illustrated in FIGS. 1A and 1B. In some embodiments, overlay content may instead or in addition be added to the video stream by a broadcast content service 113 between spectating service 100 and at least some of the spectator devices 160. The overlay content may include textual and/or graphical content. As a non-limiting example, text tags or captions may be added to objects or scenes in the video stream. For example, as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game”, [0192]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.   Here both Tieger and Oates are directed to spectating systems.  To use the character marking identification as taught by Oates in Tieger invention would be to use a known technique to improve similar devices in the same way.   Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Tieger to use the character marking of Oates.  To do so would make the game seen more intuitive as the various players could be unambiguously identified.
Allowable Subject Matter
Claims 4, 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on August 32, 2022 have been fully considered but they are not entirely persuasive.
The objection to the specification has been withdrawn based on the amended title.
On pages 10-12, Applicant argues that the amended independent claims overcome the prior art of record because Agarwal fails to disclose displaying a visual indication of the control of the second virtual character that is represented by highlighting or a movement of a joystick.  Examiner agrees.  However, it would have been obvious to do so given the teachings of Brunstetter as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715